Citation Nr: 1033243	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
2.

2.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to service-
connected diabetes mellitus, type 2.

3.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to service-
connected diabetes mellitus, type 2.

4. Entitlement to service connection for erectile dysfunction, to 
include as secondary to service-connected diabetes mellitus, type 
2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the RO in 
Cleveland, Ohio, which in pertinent part denied service 
connection for hypertension, peripheral neuropathy and coronary 
artery disease and erectile dysfunction.  

The Board notes that the Veteran submitted a September 2006 
notice of disagreement (NOD) expressing his disagreement with the 
denial of the hypertension, peripheral neuropathy and erectile 
dysfunction claims.  In a January 2010 rating decision, the RO 
granted service connection for peripheral neuropathy of the right 
and left lower extremities.  This decision was a complete grant 
of benefits with respect to these issues.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The issues of entitlement to 
service connection for peripheral neuropathy of the right and 
left upper extremities remain on appeal before the Board.

In June 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

Subsequent to the issuance of the January 2010 supplemental 
statement of the case (SSOC), the Veteran submitted additional 
evidence which was not considered by the RO.  The Veteran has 
waived RO consideration of that evidence in a June 2010 
submission.  The Board may consider the appeal.  38 C.F.R. 
§ 20.1304 (2009).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. § 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  The proposed rule specifically states that the term 
"ischemic heart disease" does not include hypertension.  
Diseases Associated With Exposure to Certain Herbicide Agents, 75 
Fed. Reg. 19,391, 19,393 (March 25, 2010).  Thus, the present 
issue of service connection for hypertension is not potentially 
affected by the new presumptions, and the Board may proceed with 
appellate review of this claim.  

To the extent the issue of service connection for coronary artery 
disease may also be in appellate status, the Board notes that 
this issue was deferred by the RO, in light of the aforementioned 
proposed regulations, prior to the certification of the Veteran's 
appeal to the Board.  Therefore, the Board does not have 
jurisdiction over this issue at the present time.




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's hypertension had its onset in service, manifested 
within one year of service separation, is otherwise related to 
his active military service, or is etiologically related to a 
service-connected disability.

2.  The preponderance of the evidence is against a finding that 
peripheral neuropathy of the right upper extremity had its onset 
in service, manifested within one year of service separation, is 
otherwise related to the Veteran's active military service, or is 
etiologically related to a service-connected disability.

3.  The preponderance of the evidence is against a finding that 
peripheral neuropathy of the left upper extremity had its onset 
in service, manifested within one year of service separation, is 
otherwise related to the Veteran's active military service, or is 
etiologically related to a service-connected disability.

4.  The preponderance of the evidence is against a finding that 
the Veteran's erectile dysfunction had its onset in service, is 
otherwise related to his active military service, or is 
etiologically related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).

2.  Peripheral neuropathy of the right upper extremity was not 
incurred in or aggravated by active military service, nor may it 
be presumed to have been so incurred, and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

3.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by active military service, nor may it 
be presumed to have been so incurred, and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

4.  The Veteran's erectile dysfunction was not incurred in or 
aggravated by active military service, and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in July 2005 satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claims, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claims, 
and advised to send any medical reports that he had.  He was also 
told that it was ultimately his responsibility to support the 
claims with appropriate evidence.  

Although the July 2005 letter did not provide the Veteran with 
specific notice as to how to establish service connection on a 
secondary basis, the Board finds that this notice defect was 
cured by actual knowledge.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  Specifically, the Veteran was 
provided the required notice in the February 2008 statement of 
the case (SOC).  At the July 2009 videoconference hearing, the 
Veteran and his representative expressed their understanding that 
there needed to be evidence showing that the claimed disabilities 
were proximately due to, or the result of, a service-connected 
disease or injury, which in this case was diabetes mellitus.  
Additionally, the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims 
during the course of this appeal such that the essential fairness 
of the adjudication was not affected.  See id.  Based on the 
foregoing reasons and the particular facts presented in this 
case, the Board finds that a remand for further notice with 
respect to the Veteran's claims would only serve to delay 
adjudication of the claim unnecessarily.

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The 
Veteran was given proper notice in a March 2006 letter and 
afforded ample time to respond.  

Subsequent to the issuance of the March 2006 letter and the 
February 2008 SOC, the Veteran's claims were readjudicated in a 
January 2010 SSOC.  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained.  The Board notes 
that the Veteran has indicated that he was initially diagnosed 
with diabetes by private physicians around 1998.  In the January 
2010 SSOC, the Veteran was advised that in order for VA to verify 
the date of his first diagnosis, he would need to provide VA with 
the medical records from those private physicians or with signed 
release forms to allow VA to request the records on his behalf.  
The Veteran has not responded accordingly despite having been 
afforded ample opportunity to do so.  Although VA has a statutory 
duty to assist the Veteran in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate with 
VA in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded VA examinations in March 2006 to obtain 
opinions as to whether his claimed hypertension, peripheral 
neuropathy and erectile dysfunction can be attributed secondarily 
to diabetes mellitus.  In this regard, it is noted that the 
examiner reviewed the Veteran's claims file and medical records 
prior to the examination, and provided a summary of the relevant 
findings therein.  The examiner laid a factual foundation for the 
conclusions that were reached.  The Board, therefore, concludes 
that the March 2006 examination report is adequate upon which to 
base a decision in this case.  See Nieves-Rodriguez, supra.  
Further examination or opinion is not needed on these claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with the 
Veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including hypertension, and an organic disease of the nervous 
system, when it is manifested to a compensable degree within one 
year of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A disease associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A veteran who served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 
(2008), the United States Court of Appeals for the Federal 
Circuit held that § 3.307(a)(6)(iii) was reasonably interpreted 
by VA as requiring that a servicemember had actually set foot 
within the land borders of Vietnam in order to be entitled to 
statutory presumptions of herbicide exposure and service 
connection.  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- onset 
diabetes); Hodgkin's disease; multiple myeloma; non- Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 38 C.F.R. § 
3.309(e).

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has determined that a presumption of service 
connection is not warranted for several diseases, including 
hypertension and peripheral neuropathy, and any disease not 
affirmatively named in the presumptive list.  See Fed. Reg., 72 
FR 32,395, 32,402-32,405 (June 12, 2007).  Erectile dysfunction 
is not on the list of diseases presumptively associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  Based on the law, 
the Veteran cannot benefit from the presumption, regardless of 
whether he was exposed to herbicides in service.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  The United States Court of Appeals for Veterans Claims 
has specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran contends that he has hypertension, peripheral 
neuropathy of the upper extremities and erectile dysfunction 
either as a direct result of active service or as secondary to 
service-connected diabetes mellitus, type 2.  For the reasons 
that follow, the Board concludes that service connection is not 
warranted.  

a.	Hypertension 

A review of the claims file reveals that there is no evidence 
that the Veteran incurred a disease or injury related to 
hypertension in service.  Service treatment records are silent 
concerning any complaints, treatment or a diagnosis of 
hypertension, and there is no indication of high blood pressure 
readings in service.  For VA purposes, hypertension means that 
diastolic blood pressure is predominantly 90 mm. or greater, and 
/or systolic blood pressure is predominantly 160 mm. or greater.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Blood 
pressure readings were within normal limits upon separation 
examination in October 1970.  Moreover, the record contains no 
evidence of hypertension within one year of discharge.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
light of these findings, the Board finds that the evidence fails 
to indicate that the Veteran's hypertension had its onset in 
service.  

Although the Veteran is shown to have a current diagnosis of 
hypertension, there is no evidence indicating it was incurred in 
service, nor is there medical evidence otherwise linking the 
condition to anything of service origin.  The earliest documented 
evidence of hypertension is in a VA treatment note from May 2005, 
when he was first diagnosed with hypertension.  This evidence is 
indicative of a period of nearly three and a half decades post-
service without treatment, which weighs heavily against the claim 
on a direct basis.  See Maxson, 230 F.3d 1330.  Indeed, none of 
the VA and private treatment records attribute hypertension to 
military service or otherwise mentions anything about service.  
Furthermore, as the evidence does not show a diagnosis of 
hypertension within one year after separation from active 
service, service connection on a presumptive basis is not 
warranted.  

To the extent that the Veteran may believe that his hypertension 
originated during service, the Board notes that he is not 
competent to provide medical opinions regarding causation.  The 
Board acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to report 
that he experiences certain symptoms.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
Veteran is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, absent competent evidence demonstrating 
that the Veteran's disability had its onset in service and 
medical evidence indicating a relationship between this 
disability and service, service connection for hypertension on a 
direct basis is not warranted. 

Turning to the question of secondary service connection, the 
Board notes that the Veteran has contended throughout his appeal 
that his currently diagnosed hypertension was caused by his 
service-connected diabetes mellitus, type 2.  Specifically, the 
Veteran contends that he was initially diagnosed with diabetes by 
his private physicians around 1998.  There are no treatment 
records on file to confirm this alleged date of diagnosis.  

At the March 2006 examination, the examiner opined that the 
Veteran's hypertension was not secondary or related to his 
diabetes mellitus type 2 because the two conditions were 
diagnosed at the same time.  It was also noted that diabetes 
mellitus type 2 does not exacerbate hypertension in a patient 
with normal renal function.  

A June 2005 medical statement from T.A. Bailey, M.D. indicates 
that the Veteran had been a patient of his for about a year.  Dr. 
Bailey opines that as a result of his diabetes, the Veteran has 
also suffered from elevated blood pressures.  In an August 2006 
statement, Dr. Bailey opines that it is likely as not that the 
Veteran developed hypertension from his diabetes, given that the 
diabetes appeared before the hypertension.  In a subsequent March 
2010 statement, Dr. Bailey indicates that that he has been seeing 
the Veteran in his office over the last eight years.  He relates 
that the Veteran has an underlying history of type 2 diabetes, 
which the Veteran reports was diagnosed by his previous physician 
in the late 1990s.  Dr. Bailey again opines that the Veteran's 
hypertension was a direct result of his diabetes.  

While the Board does not doubt the sincerity of the Veteran's 
statements that his diabetes was first diagnosed around 1998 and 
therefore predated his hypertension, the evidence of record 
contains some inconsistencies that diminish the reliability of 
his current recollections.  Specifically, a medical treatment 
report dated in September 2003 from Dr. Bailey states that the 
Veteran had no history of diabetes mellitus at the time.  In this 
regard, the Board finds the Veteran's statements as to the 
initial diagnosis of his diabetes being in the late 1990s to be 
not credible, as it is directly contradicted by the September 
2003 treatment report.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony.).  

Taking into account all of the relevant evidence of record, the 
Board concludes that a preponderance of the evidence is against a 
finding that the Veteran's hypertension is proximately due to or 
the result of his service-connected diabetes mellitus.  Although 
borderline diabetes mellitus is noted in the VA treatment records 
as early as August 2003, the Veteran was not actually diagnosed 
with diabetes until May 2005.  In this case, the most probative 
evidence regarding etiology is the March 2008 examination report 
which essentially rules out a relationship between the Veteran's 
hypertension and his diabetes.  The Board is mindful that Dr. 
Bailey's opinions support a secondary link between the 
hypertension and diabetes; however, these opinions are based on 
the Veteran's statements, which the Board has determined to be 
not credible, as discussed above.  Dr. Bailey's opinions are 
therefore of little probative value as it relates to the issue of 
secondary causation.  Aside from Dr. Bailey's opinions and the 
Veteran's lay statements, there is no other competent evidence 
linking the Veteran's hypertension to his diabetes.  The Board 
ultimately places more probative weight on the opinion of the 
March 2008 examiner, as his findings appear consistent with and 
are supported by the evidence of record.  As the evidence of 
record fails to demonstrate that the Veteran's hypertension was 
caused or aggravated by his diabetes, the Board concludes that 
secondary service connection for hypertension is not warranted.

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the preponderance 
of the evidence supports or is against the claim.  In this case, 
the preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension, and it must be denied.  
See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).

b.	Peripheral neuropathy of the upper extremities

Service treatment records are negative for any complaints, 
diagnosis or treatment of peripheral neuropathy of the upper 
extremities.  A separation examination dated in October 1970 is 
negative for any abnormalities of the upper extremities.  
Similarly, there are no documented complaints or findings of 
upper extremity peripheral neuropathy within one year of service 
separation.  

VA and private treatment records do not reflect any complaints or 
findings of upper extremity peripheral neuropathy.  At the March 
2006 VA examination, the Veteran complained of numbness and 
tingling of the hands for approximately eight years.  He reported 
paresthesias but denied any crawling or burning sensations, pain, 
dysesthesias, or other sensory abnormalities.  Following a 
physical examination, which included neurological testing, the 
examiner noted that there was no clinical evidence of diabetic 
peripheral neuropathy.  

The August 2006 medical statement from Dr. Bailey relates that 
the Veteran has had no vascular complications other than 
hypertension.  However, in the March 2010 statement, Dr. Bailey 
indicates that the Veteran had developed diabetic neuropathy 
following his diagnosis of diabetes.  

The medical evidence does not show the Veteran to have a current 
diagnosis of upper extremity peripheral neuropathy.  Although Dr. 
Bailey indicates that the Veteran has diabetic neuropathy, this 
is not supported by any of the treatment records on file.  
Nonetheless, to the extent the Veteran experiences numbness and 
tingling in his hands, none of the medical evidence establishes a 
link between these symptoms and his military service, to include 
herbicide exposure.  There is also no indication that these 
symptoms manifested within one year of service discharge.  
Service connection on direct and presumptive bases is therefore 
not warranted.

The Board has considered service connection for peripheral 
neuropathy of the upper extremities as secondary to the Veteran's 
service-connected diabetes mellitus.  However, the March 2006 
examiner specifically found, based the results of neurological 
testing, that the Veteran did not have diabetic peripheral 
neuropathy.  While Dr. Bailey has indicated that the Veteran has 
diabetic neuropathy, it is unclear whether this is based on 
neurological testing or simply the Veteran's self-reported 
symptoms.  As previously noted, there are no treatment records to 
support a diagnosis of diabetic neuropathy.  As such, the Board 
finds the probative value of Dr. Bailey's March 2010 statement to 
be outweighed by negative March 2006 VA opinion and the other 
medical evidence of record.  

In light of the foregoing, the Board concludes that service 
connection for peripheral neuropathy of the upper extremities is 
not warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

c.	Erectile dysfunction

Initially, the Board notes that there is there is no evidence to 
suggest that the Veteran's claimed erectile dysfunction may be 
directly attributable to active service.  Service treatment 
records are negative for any complaints, treatment or a diagnosis 
of erectile dysfunction or any related genitourinary problems.  

The inquiry that follows is whether erectile dysfunction was 
caused by service-connected diabetes mellitus type 2, as claimed 
by the Veteran.  The June 2005 medical statement from Dr. Bailey 
indicates that the Veteran recently began suffering from erectile 
dysfunction.  In the March 2010 statement, Dr. Bailey reiterates 
his opinion that the Veteran's erectile dysfunction is a direct 
result of his diabetes.  

The Veteran was afforded a VA examination in March 2006 for 
assessment of his genitourinary system.  At the examination, the 
Veteran reported a five-year history of progressive decline in 
his erectile ability.  A history of vasectomy was noted.  The 
Veteran denied a.m. or p.m. erections and reported a decrease in 
his libido.  He indicated that he had been treated with Viagra in 
the past for erectile dysfunction with a variable response.  
Following the examination and testing, the examiner opined that 
the Veteran's erectile dysfunction was not the result of his 
diabetes mellitus, noting that the history of erectile 
dysfunction predated the diagnosis of diabetes.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence of record is against a finding that the Veteran's 
erectile dysfunction is proximately due to or the result of his 
service-connected diabetes mellitus type 2.  Although Dr. Bailey 
has provided an opinion linking the erectile dysfunction 
secondarily to the diabetes mellitus, such an opinion is 
outweighed by the other medical evidence on file.  Notably, Dr. 
Bailey's opinion is based on the Veteran's incredible self-
reported history of having been diagnosed with diabetes in the 
late 1990s.  As discussed above, the earliest documented 
diagnosis of diabetes is in May 2005.  Given that the Veteran's 
history of erectile dysfunction predated his diabetes diagnosis 
by several years, the March 2006 examiner opined that a secondary 
association did not exist between the two conditions.  As the 
evidence of record fails to demonstrate a link between erectile 
dysfunction and diabetes, the Board concludes that secondary 
service connection for erectile dysfunction is not warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
erectile dysfunction.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


CONTINUED ON NEXT PAGE


ORDER

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the right upper 
extremity is denied.

Service connection for peripheral neuropathy of the left upper 
extremity is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


